Attention of this court is drawn for the first time to a recital in the bill of exception that the application for the search warrant was received in evidence "for the purpose of the record but was not read to the jury." The application for the search warrant is copied in the statement of facts under a caption stating "the following evidence was introduced." The presentation of the affidavit to the judge in order that he might rule on the objection to the testimony obtained through the search was appropriate. The application should not have appeared in the statement of facts. A conflict between the statement of facts and a bill of exception is ordinarily controlled by the bill. See Smith v. State, 4 Tex. Cr. App. 630; Briscoe v. State, 27 Tex. Cr. App. 193; and other precedents cited in Branch's Ann. Tex. P. C., p. 139, sec. 217; also Galan v. State, 76 Tex.Crim. R.; Bank v. State,95 Tex. Crim. 384. As the record is now understood, the affidavit and warrant were not before the jury as evidence.
The State's motion for rehearing is granted, the judgment of reversal is set aside and the judgment of the trial court is affirmed.
Granted.
                    ON MOTION FOR REHEARING.